

116 HR 7792 IH: Abortion Providers Loan Elimination Act
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7792IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Marshall (for himself, Mr. Weber of Texas, Mr. Mooney of West Virginia, Mr. Lamborn, Mr. Latta, Mr. Bilirakis, Mr. Allen, Mr. Griffith, Mr. Bishop of North Carolina, Mr. Watkins, Mr. Duncan, Mr. Aderholt, Mr. Murphy of North Carolina, Mr. Budd, Mr. Kustoff of Tennessee, Mr. David P. Roe of Tennessee, Mr. Collins of Georgia, Mr. Abraham, Mr. Kevin Hern of Oklahoma, Mr. John W. Rose of Tennessee, Mr. King of Iowa, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to prohibit abortion providers from receiving a covered loan under the paycheck protection program, and for other purposes.1.Short TitleThis Act may be cited as the Abortion Providers Loan Elimination Act.2.FindingsCongress finds the following:(1)The Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) disqualified affiliations from applying for and receiving loans through the paycheck protection program. (2)Section 7(a)(36)(D)(vi) of the Small Business Act (15 U.S.C. 7(a)(36)(D)(vi)), as added by the Coronavirus Aid, Relief, and Economic Security Act, established that affiliation rules apply to nonprofits for the purpose of determining whether a nonprofit has 500 or fewer employees. (3)Planned Parenthood Federation of America, a national organization with central control over its affiliates and which has nearly $2,000,000,000 in assets and 16,000 employees, improperly applied for, and received $80,000,000 in loans through the paycheck protection program.3.Paycheck Protection Program(a)In GeneralSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Prohibition on Covered Loans for Abortion Providers(i)In GeneralExcept as provided in clause (ii), no individual or entity that provides abortions shall be eligible to receive a covered loan.(ii)ExceptionsClause (i) shall not apply to—(I)a hospital, as defined in section 1861(e) of the Social Security Act; or(II)an entity that exclusively provides abortions described in section 507(a) of the Further Consolidated Appropriations Act, 2020. .(b)Effective DateThe amendment made by this section shall be effective as if included in the enactment of the CARES Act (Public Law 116–136).4.Inspector General reportNot later than 6 months after the date of the enactment of this Act, the Inspector General of the Small Business Administration shall conduct an investigation and submit to Congress a report on the number of covered loans made to the Planned Parenthood Federation of America pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) and to other individuals or entitities that provide abortions.